     Case 2:19-cv-01653-WBS-DMC Document 35 Filed 08/13/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JOSE NEGRETE,                                       No. 2:19-CV-1653-WBS-DMC-P
12                        Plaintiff,
13              v.                                        ORDER
14    MIN MIN HLAING,
15                        Defendant.
16

17                   Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is plaintiff’s second motion to appoint counsel (ECF

19   No. 34).

20                   The United States Supreme Court has ruled that district courts lack authority to

21   require counsel to represent indigent prisoners in § 1983 cases. See Mallard v. United States Dist.

22   Court, 490 U.S. 296, 298 (1989). In certain exceptional circumstances, the court may request the

23   voluntary assistance of counsel pursuant to 28 U.S.C. § 1915(e)(1). See Terrell v. Brewer, 935

24   F.2d 1015, 1017 (9th Cir. 1991); Wood v. Housewright, 900 F.2d 1332, 1335-36 (9th Cir. 1990).

25   A finding of “exceptional circumstances” requires an evaluation of both the likelihood of success

26   on the merits and the ability of the plaintiff to articulate his claims on his own in light of the

27   complexity of the legal issues involved. See Terrell, 935 F.2d at 1017. Neither factor is

28   dispositive and both must be viewed together before reaching a decision. See id. In Terrell, the
                                                         1
     Case 2:19-cv-01653-WBS-DMC Document 35 Filed 08/13/20 Page 2 of 3

 1   Ninth Circuit concluded the district court did not abuse its discretion with respect to appointment

 2   of counsel because:

 3                  . . . Terrell demonstrated sufficient writing ability and legal knowledge to
                    articulate his claim. The facts he alleged and the issues he raised were not
 4                  of substantial complexity. The compelling evidence against Terrell made it
                    extremely unlikely that he would succeed on the merits.
 5
                    Id. at 1017.
 6

 7                  In the present case, the Court does not at this time find the required exceptional

 8   circumstances. Plaintiff argues that he is entitled to appointed counsel because he is indigent,

 9   unable to afford legal counsel, and unfamiliar with the law. See ECF No. 34. The Court notes that

10   plaintiff previously submitted a motion for appointed counsel on nearly identical grounds. See

11   ECF No. 19. On April 1, 2020, the Court denied plaintiff’s motion for appointed counsel because

12   plaintiff failed to present exceptional circumstances. Specifically, the Court stated:

13                                   . . .[T]he Court does not at this time find the required
                    exceptional circumstances. According to plaintiff, counsel should be
14                  appointed because: (1) he is unable to afford counsel; (2) he has limited
                    knowledge of English; and (3) he is incarcerated. See ECF No. 19. These
15                  circumstances are not extraordinary. To the contrary, they are ordinary for
                    prisoners pursuing civil rights claims.
16                                   Regarding the Terrell factors, the Court cannot say at this
                    stage of the proceedings before any pre-trial dispositive motions have been
17                  filed whether plaintiff is likely to succeed on the merits. Moreover, the
                    legal issue in this case – whether defendants violated plaintiff’s
18                  constitutional rights by denying him a cane and mobility-impaired vest –
                    is not complex legally. As to whether plaintiff’s claim is factually
19                  complex, the current record before the Court does not suggest that a
                    factual complexity sufficient to trigger this factor. Finally, plaintiff has
20                  demonstrated an adequate ability to articulate his claims on his own.
21                  ECF No. 30, pg. 2.
22                  In the present motion, plaintiff simply reiterates his previous arguments without

23   providing additional support. Therefore, the are no exceptional circumstances present which

24   justify court-appointment of counsel.

25                  Lastly, the Court notes that it appears that plaintiff is confused at to the current

26   status of his case. See ECF No. 34. On February 26, 2020, the Court issued its discovery and
27   scheduling order. See ECF No. 23. According to that order, the parties were permitted to conduct

28   discovery until July 6, 2020. That deadline has since passed, and any dispositive motions must be
                                                        2
     Case 2:19-cv-01653-WBS-DMC Document 35 Filed 08/13/20 Page 3 of 3

 1   filed within 90 days of the discovery cut-off date.

 2                  Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the

 3   appointment of counsel (ECF No. 34) is denied.

 4

 5   Dated: August 12, 2020
                                                               ____________________________________
 6                                                             DENNIS M. COTA
 7                                                             UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           3
